DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/9/2021 has been entered. Claims 7, 8, 15, 16, and 20 are withdrawn. Claims 1-6, 9-14, 17, and 18 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberton et al. in US Patent Application Publication № 2018/0322170, hereinafter called Alberton.

In regard to claim 1, Alberton teaches a method comprising: 
receiving, at a stream processor, an event, the stream processor including a plurality of processing stages (“…the event processing system comprising: a processing stage configured to receive content-related events and reference events for the content-related events,” paragraph 0036, wherein Fig. 3 shows multiple event processing stages);
generating, by the stream processor, an augmented (i.e. enriched) event based on the event (“…wherein the processing stage is configured to enrich the reference events with metadata
and emitting, by the stream processor, the augmented event to downstream consumer (“Queries submitted to the content processing system 202 are handled and responded to in real time, where real time in this particular context means that there is only a short delay of two seconds or less between the query being received at the content processing system 202 and the content processing system 202 returning a result” paragraph 0140).
In regards to claims 9 and 17, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, Alberton further teaches that the generating an augmented event comprising joining the event with at least one other event, the joining comprising querying a join table to identify the at least one other event (“This augmentation of the content consuming event 410C is a form of "data joining", whereby the context-less content consuming event 410C is joined with the cooperating content publication event 410P to provide it with the relevant context.” Paragraph 0153).
In regards to claim 10, it is substantially similar to claim 2 and accordingly are rejected under similar reasoning.

In regard to claim 3, Alberton further teaches classifying the event as a secondary event (i.e. content-related event) and determining if the join table includes a corresponding primary (i.e. reference) event (“wherein the processing stage is configured to check for each received content-related event if there is an earlier cooperating reference event in the computer storage,” paragraph 0036).
In regards to claim 11, it is substantially similar to claim 3 and accordingly are rejected under similar reasoning.

In regard to claim 4, Alberton further teaches labeling the event as an in-order join if the join table includes the corresponding primary event (“if so, augment the received content-related event with a copy of the metadata from the earlier cooperating reference event in the computer storage and store the augmented event in the index,” paragraph 0037) and labeling the event as lonely if the join table does not include the corresponding primary event (“2) if not, hold the received content-related event in the buffer and check the computer storage again at a later time to determine if the earlier cooperating reference event has arrived” paragraph 0037).
In regards to claim 12, it is substantially similar to claim 4 and accordingly are rejected under similar reasoning.

In regard to claim 5, Alberton further teaches classifying the event as a primary (i.e. reference) event and emitting the primary event (“computer storage
for caching reference events for comparison with later content-related events in the buffer;” paragraph 0036).
In regards to claim 13, it is substantially similar to claim 5 and accordingly is rejected under similar reasoning.

In regard to claim 6, Alberton further teaches determining if the join table includes a corresponding secondary (i.e. content-related) event (“computer storage for caching for comparison with later content-related events in the buffer;” paragraph 0036); 
labeling the corresponding secondary as an out-of-order join if the join table includes the corresponding secondary event; 
and emitting the corresponding secondary event (“Returning to the matter of out-of-order events, although the above assumes each reference event is available at the time of the corresponding look-up. However, in fact there is no strict data ordering requirement for the events in the streams. To handle out-of-order events in an intelligent manner, the data processing stage 400 supports one or more retry queues,” paragraph 0177, wherein “Then, at a later time, the augmentation process can pick up where it left off by attempting the lookup on the parent post ID again and proceeding as described from there if the lookup is successful without having to repeat the lookups that have already been successfully performed.” paragraph 0180).
In regards to claims 14 and 19, they are substantially similar to claim 6 and accordingly are rejected under similar reasoning.

In regard to claim 18, Alberton teaches classifying the event as a secondary event (i.e. content-related event) and determining if a join table includes a corresponding primary (i.e. reference) event (“wherein the processing stage is configured to check for each received content-related event if there is an earlier cooperating reference event in the computer storage,” paragraph 0036);
labeling the event as an in-order join and joining the event with the corresponding primary event if the join table includes the corresponding primary event (“if so, augment .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent № 9,069,681 teaches a system which joins primary and secondary events in a stream-processing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167